Citation Nr: 1116954	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  02-11 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This case was previously before the Board in March 2008 and July 2010 and remanded for additional evidence and readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a remand is mandatory rather than permissive).

The Veteran's claim for service connection for bipolar disorder was previously remanded by the Board in July 2010 for a VA examination to determine the nature and etiology of the disorder.  A computer printout from VA shows that the Veteran failed to report to an examination that was scheduled on September 20, 2010.  The claims file, however, does not show that the Veteran was notified of the date and time of the examination.   

There is a letter from the Appeals Management Center (AMC) dated in July 2010 informing the Veteran that the nearest VA medical facility would contact him to schedule an examination.  There is no indication or documentation in the claims file that this was completed.  Further, the November 2010 supplemental statement of the case also does not show that there was a letter sent to the Veteran attempting to schedule a VA examination.  The supplemental statement of the case refers to the July 2010 letter from the AMC, but does not refer to any other correspondence sent to the Veteran in an attempt to notify him of the scheduled VA examination.  

Additionally, the July 2010 Board Remand specifically requested that the Veteran be properly informed of his scheduled VA examination and that if the notice was undeliverable it would be so indicated in the claims file.  There is no indication in the claims file that a notice was sent to the Veteran informing him of the September 2010 VA examination or that any notice was undeliverable.  

As such, the Board finds that the July 2010 Board remand directives were not substantially complied with and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Lastly, the Veteran is reminded that although the VA is required by statute and case law to assist appellants in the development of claims, the duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Clearly, therefore, it is incumbent upon the Veteran to cooperate in any way that will facilitate the RO's efforts in developing his claim.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange an appropriate VA examination to determine the nature, extent, and onset of any acquired psychiatric disorder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  Complete diagnoses should be provided. 

The examiner should provide an opinion addressing whether it is at least as likely as not (i.e., a fifty percent or greater probability) that any acquired psychiatric disorder, to include bipolar disorder, had its onset during military service.  The examiner should provide a rationale for any opinion provided. 

2. The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If he does not report for the examination, the claims folder should include clear documentation of his failure to report.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


